3Jn tbe Wniteb ~tates ~our o                            eberal QCiai1ns
                                           No. 16-102C
                                       Filed March 18, 2016              FILED
                                                 )                     MAR 1 8 2G~S
 JONAS GILHAM-EL,                                )
                                                                      U.S. COURT OF
                                                 )                   FEDERAL CLAIMS
                        Plaintiff,               )
                                                 )
 v.                                              )
                                                 )
 THE UNITED STA TES,                             )
                                                 )
                        Defendant.               )
~~~~~~~~~~~~~~~                                  )
                                      DISMISSAL ORDER

        Plaintiff, prose, Jonas Gilham-El, commenced this action on January 19, 2016 (docket
entry 1). Plaintiff did not submit the filing fee required for bringing an action in this Court at the
time that he filed the complaint in accordance with Rule 77 .1 (c) of the Rules of the United States
Court of Federal Claims ("RCFC"). Nor did plaintiff file a motion to proceed in forma pauperis
pursuant to 28 U.S .C. § 1915(a).

        On March 2, 2016, the Court issued an Order to Show Cause directing plaintiff to either
pay the outstanding filing fee, or to file an appropriate motion to proceed informa pauperis, by
Wednesday, March 16, 2016 (docket entry 5). The Court informed plaintiff that failure to
comply with the Court's Order would result in dismissal of the complaint without prejudice for
failure to prosecute pursuant to RCFC 41 (b ).

       On March 8, 2016, the Clerk's Office received from plaintiff an incomplete application to
proceed in form a pauper is, as well as a document in which plaintiff states that he is not required
to submit the application. On March 9, 2016, the Court directed the Clerk's Office to return
plaintiff's submission untiled (docket entry 6). The Court also reiterated that per the Court's
March 2, 2016 Order, and the Court's rules, plaintiff is required to pay the Court's filing fee or to
file a completed motion to proceed in forma pauper is . In addition, because plaintiff is a
prisoner, plaintiffs application must also include a certified copy of his trust fund account
statement, or the institutional equivalent. 28 U.S.C. § 1915(a)(2).

       Plaintiff has neither paid the Court's filing fee, nor filed a completed motion to proceed
informa pauperis. RCFC 41(b) provides that: "[i]fthe plaintiff fails to prosecute or to comply
with [the Court's] rules or a court order, the court may dismiss on its own motion or the
defendant may move to dismiss the action or any claim against it." RCFC 41(b). And so,
pursuant to RCFC 41(b), the Clerk's Office is directed to ENTER final judgment DISMISSING
the complaint. No costs.

       IT IS SO ORDERED.




                                                 2